Citation Nr: 0836604	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  After a thorough review of the 
veteran's claims folder, the Board finds that additional 
development is necessary prior to the adjudication of these 
claims.

The veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of exposure to acoustic trauma during 
active service.  Specifically, he contends that for over two-
and-a-half years, he worked as an auto mechanic on jeeps, 
heavy trucks and missile generators, and that his having to 
work on noisy, running equipment in a confined space without 
hearing protection resulted in his bilateral hearing loss and 
subsequent tinnitus.  (See Statement in Support of Claim, 
December 2003; DD 214.)  

As an initial matter, the Board notes that the veteran's 
service enlistment examination report reveals normal findings 
and does not indicate that he had any complaints of, or 
treatment for bilateral hearing loss or tinnitus.  (See 
enlistment examination report, November 1961.)  The report 
notes that the veteran's hearing 



acuity was 15/15 bilaterally on whispered voice testing.  Id.  
Similarly, in the October 1961 "Report of Medical History," 
the veteran indicated that he had never had any hearing 
problems.  His service separation examination report reveals 
that the veteran's hearing loss thresholds for both ears were 
within normal limits for VA purposes, but were slightly 
elevated in the left ear.  (See separation examination 
report, August 1964.)  

Following service, the veteran neither complained of, nor was 
treated for hearing loss problems until November 2003, when 
he underwent a private audiological evaluation.  Although 
speech recognition testing was performed, the examiner did 
not indicate that she had used the Maryland CNC Test in 
obtaining the veteran's scores.  Based on the puretone 
averages, the examiner concluded that the veteran had severe, 
flat, mixed hearing loss bilaterally.  (See Audiology Hearing 
Care report, November 2003.)  The examiner did not, however, 
diagnose the veteran with tinnitus, or provide an opinion 
regarding the etiology of his hearing loss.

During an April 2004 VA audiological examination, the VA 
examiner stated that the veteran's June 1964 in-service 
audiological test results revealed normal hearing in his 
right ear, and mild hearing loss at 6000 Hertz in his left 
ear.  The examiner also said that the veteran reported having 
worked as a farmer and truck driver following military 
service, as well as having engaged in recreational hunting, 
all without the benefit of hearing protection.  With regard 
to his claim of service connection for tinnitus, the veteran 
said that he had not experienced any ringing in his ears 
until 1993, while undergoing a sleep apnea study.  However, 
after noting this information, the VA examiner said that the 
veteran had been "non-cooperative" during testing, and 
stated that the examination results (which were not actually 
reported) not be used for compensation and pension purposes.  
(See VA audiological examination report, April 2004.)  

The claims folder also contains a statement from the 
veteran's private physician, Dr. Walker Britt, in which he 
wrote that the veteran had hearing loss which he (the 
veteran) attributed to military service.  Although Dr. Britt 
indicated that the veteran had hearing loss as a result of 
service, he apparently based his contention only on the 
veteran's self report, and couched his statement with such 
terms as "[a]ccording to his history ...," "[h]e states at 
that time ...," and "[h]e tells me ...."   (See King's 
Daughters' Hospital report, March 2005.)  Dr. Britt did not, 
however, provide an independent opinion regarding the 
etiology of the veteran's hearing loss.
In light of the fact that the veteran has notified VA of the 
possible existence of additional records that could be 
relevant to his claim, namely, possible records from a 1993 
sleep apnea study, VA has a duty, under the "Veterans Claims 
Assistance Act of 2000" (VCAA), to assist the veteran in 
obtaining these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Thus, a remand is required in order for VA to fulfill 
its duty to assist by attempting to obtain these outstanding 
records.  Although the veteran was afforded a VA examination 
in April 2004, such was based on a record that was possibly 
incomplete, to the extent that the aforementioned treatment 
records were not obtained and associated with the claims 
folder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

With regard to the veteran's failure to cooperate during the 
VA examination, the Board notes that the "duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate in the gathering of evidence necessary to establish 
entitlement to benefits.  Id.; see also Kowalski v. 
Nicholson, No. 02-1284 (Jun. 8 2005).  In this regard, the 
Board notes that in a January 2006 statement, the veteran 
apparently attempted to more fully cooperate with VA by 
requesting an additional 30 days to submit results of another 
audiological examination.  (See Form 4138, January 2006.)  
However, this information was never received by VA.  (See RO 
letter to veteran, May 2006.)  Because the VA examiner was 
unable to obtain useful audiological test results, and did 
not adequately explain the nature of the veteran's 
"noncooperation," a new VA audiological examination should 
be scheduled to afford the veteran another opportunity to 
assist in proving his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he provide sufficient information and 
authorization to enable VA to obtain any 
additional relevant evidence not currently 
of record, specifically, the 1993 sleep 
study that the veteran mentioned during 
his first VA examination.  The veteran 
should also be asked to submit any other 
evidence in his possession that would be 
helpful in adjudicating his claim, and be 
given notice of the types of evidence 
necessary to substantiate his claim.   The 
letter should also advise the veteran that 
a second VA audiological examination will 
be scheduled, and that it is necessary 
that he not only report for the 
examination, but also fully cooperate with 
the VA examiner in all aspects of the 
examination and testing.  He should 
further be advised that his failure to 
cooperate could result in the denial of 
his claim and any possible benefits.

2.  Following the above, schedule the 
veteran for an appropriate audiological 
examination to determine the nature and 
etiology of the veteran's claimed 
conditions.  The complete claims folder 
should be provided to the examiner, and 
the examiner should be asked to 
specifically state that the complete 
folder has been reviewed.  The examiner 
should also be informed that following 
active service, the veteran worked as a 
farmer and truck driver, and participated 
in recreational hunting, all without the 
benefit of hearing protection; the 
examiner should comment as to whether any 
or all of these activities contributed in 
any way to a hearing disorder.  As to any 
hearing disorder found on examination, or 
chronically shown in the clinical records, 
the examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that such 
disorder began during service, or is 
related to some incident of service.  If a 
hearing loss disability (in one or both 
ears) is diagnosed, the examiner should 
also provide an opinion as whether the 
veteran's current hearing loss began 
within one (1) year of service separation.  
Any and all opinions must be accompanied 
by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



